Citation Nr: 0532078	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  97-19 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for left varicocele.

2. Entitlement to service connection for temporomandibular 
joint syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




INTRODUCTION


The veteran served on active duty from May 1975 to May 1978 
and from August 1981 to August 1985.

Procedural history

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia which denied service connection for 
disorders of the left lower extremity, to include stress 
fractures and bursitis of the ankle with pes planus and 
numbness of the leg; and a bladder disorder with recurrent 
swelling and tenderness of the left testicle.  During the 
pendency of this appeal, the veteran relocated to California. 

In a decision dated January 21, 2003, the Board denied the 
veteran's claims of entitlement to service connection for 
disorders of the left lower extremity and entitlement to 
service connection for a bladder disorder.  Board action as 
to the issue of the veteran's entitlement to service 
connection for a left varicocele was deferred.  On August 21, 
2003, the Board remanded the issue of the veteran's 
entitlement to service connection for a left varicocele to 
the RO in San Diego, California for additional evidentiary 
development.  

In February 2001, while the varicocele claim was in appellate 
status, the veteran filed a claim of entitlement to service 
connection for temporomandibular joint syndrome (TMJ) with 
the San Diego RO.  That claim was subsequently denied and was 
duly appealed by the veteran.  In July 2005, the San Diego RO 
issued a supplemental statement of the case which addressed 
both the claim for service connection for a left varicocele 
and the claim for service connection for TMJ.

For reasons which will be explained below, the appeal is 
REMANDED to the RO.  VA will notify the veteran if further 
action is required on his part.

Issue not on appeal

In December 2002, the veteran filed a claim of entitlement to 
service connection for arthritis of the right ankle.  That 
claim was denied in a March 2005 RO rating decision.  To the 
Board's  knowledge, the veteran has not expressed 
disagreement with that decision.  Accordingly, that issue is 
not in appellate status and will be discussed no further 
herein.


REMAND

Pursuant to his request, the veteran was scheduled to appear 
at a videoconference hearing at the San Diego RO on October 
21, 2005.  On September 23, 2005, however, the veteran's 
representative wrote to the RO, informing VA that the veteran 
was "relocating to Miami, FL on the first week of October."  
The representative requested that the hearing be rescheduled.  
This information was evidently not communicated to the Board 
until after the scheduled date of the hearing.

Because the veteran through his representative timely 
requested that the videoconference hearing be rescheduled, 
this must be accomplished, to the extent possible.  See 
38 C.F.R. § 20.704(c) (2005).  The Board observes, however, 
that the veteran's representative provided no Florida address 
for the veteran.  Indeed, the address provided was in San 
Diego, California.  

A review of the veteran's VA claims folder reveals a history 
of homelessness, unemployment and alcoholism.  It appears 
that the veteran travels around the country with little or no 
support system except when he receives VA medical treatment.    

The United States Court of Appeals for Veterans Claims has 
held that VA may rely on the "last known address" shown of 
record.  See Thompson v. Brown, 8 Vet. App. 169, 175 (1995).  
The burden is on the appellant to keep VA apprised of his or 
her whereabouts; if he or she does not do so, there is no 
burden on the part of the VA to "turn up heaven and earth to 
find [the appellant]".  See Hyson v. Brown, 5 Vet. App. 262 
(1993).  However, in fairness to the veteran, the Board 
believes that if he can be located he should be accorded a 
hearing.  See 38 C.F.R. § 20.700(a) (2005).

This matter is therefore REMANDED to the RO for the following 
action:
 
The San Diego RO should contact the veteran's accredited 
representative in order to ascertain the veteran's 
current address.  
If the veteran's representative is not aware of the 
veteran's new 
address, the San Diego RO should contact the RO in St. 
Petersburg, 
Florida to determine whether the veteran has recently 
contacted 
that RO.  If the veteran's address cannot be 
ascertained, his claims 
folder should be annotated accordingly and returned to 
the Board 
for adjudication.  If the veteran is located, he should 
be scheduled 
for a videoconference hearing at an appropriate location 
per his request.   

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).

Finally, the Board again observes that it is the veteran's 
responsibility to keep VA informed of his whereabouts.  Under 
the circumstances here presented, it is not contemplated that 
further hearing requests will be granted. 



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

